DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-17 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 11 is objected to because of the following informalities: On line 1 of claim 11, “diplexer” should be changed to --duplexer-- to avoid potential 112 issues. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A “low-pass filter” in the art is defined as a circuit which passes frequency signals below a certain frequency and rejects all other signals. A “high-pass filter” in the art is defined as a circuit which passes frequency signals above a certain frequency and rejects all other signals. A “band-pass filter” in the art is defined as a circuit which passes signals in a band between two frequencies and rejects signals outside of the band. Claims 1 and 17 each recite “a low-pass filter” and a “high-pass filter”. On page 4 lines 14-17 of the instant specification, the Applicant recites “the low-pass filter has a frequency band in a range from 680 MHz to 980 MHz” and “the high-pass filter has a frequency band in a range from 1600 MHz to 2750 MHz”. Therefore, in light of the specification, the recitation of “low pass filter and high pass filter” causes ambiguity in the claims because it appears that the filters are each band pass filters having a corresponding lower and a higher frequency band and NOT “low pass and high pass filters” which are commonly known types of filters in the art (and respectfully defined above). For purposes of examination, the Examiner interprets a “low pass filter” to be a band pass filter having a first frequency range and a “high pass filter” to be another band pass filter having a second frequency range, where the first frequency range is lower than the second frequency range.
On line 12 of claim 1, the Applicant recites “the first filter sub-circuit”. However, it is unclear to the Examiner as to which ones of the “first filter sub-circuits” (i.e. Which ones of the “N first filter sub-circuits”?) the Applicant is referring to by the recitation of “the first filter sub-circuit”. The Examiner construes that the Applicant is referring to one of the first filter sub-circuits.
On line 23 of claim 1, the Applicant recites “the second filter sub-circuit”. However, it is unclear to the Examiner as to which ones of the “second filter sub-circuits” (i.e. Which ones of the “N first filter sub-circuits”?) the Applicant is referring to by the recitation of “the second filter sub-circuit”. The Examiner construes that the Applicant is referring to one of the second filter sub-circuits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 10-12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 2006/0145782 in view of Marquardt et al. US 2004/0130414 and Matsumura et al. US Patent 6,411,178.
As per claims 1-4, 6-8, 10, 12, 14, and 17, Liu et al. discloses in Figs. 2a-2b a radio frequency circuit (e.g. diplexer 22), comprising:
as per claims 1 and 17, a first terminal (e.g. terminal 28) configured to receive an input signal (e.g. signal having frequencies f1 and f2); a second terminal (e.g. terminal 30) configured to output a low frequency signal (e.g. frequency f1; Frequency f1 is lower than frequency f2.); a third terminal (e.g. terminal 32) configured to output a high frequency signal (e.g. frequency f2; Frequency f2 is higher than frequency f1.); a low-pass filter (i.e. low frequency bandpass filter as explained above) (e.g. band pass filter 24) coupled between the first terminal and the second terminal; and a high-pass filter (i.e. high frequency bandpass filter as explained above) (e.g. band pass filter 26) coupled between the first terminal and the third terminal; and
as per claim 14, wherein the high-pass filter has a frequency band in a range from 1600 MHz to 2750 MHz (Abstract; Diplexer 22 is in a communications system that is in a frequency range of 2400-4900 MHz, where a range of 2400-2750 is necessarily between 1600 to 2750 MHz.).
However, Liu et al. does not disclose the radio frequency circuit being a radio frequency duplexer circuit, wherein the low-pass filter comprises N first filter sub-circuits coupled in series and a first tuning sub-circuit coupled to at least a portion of the N first filter sub-circuits, each of the N first filter sub-circuits comprises a first end and a second end, and the second end of the first filter sub-circuit is coupled to the first tuning sub-circuit; among the N first filter sub-circuits coupled in series, a first end of a 1st first filter sub-circuit is coupled to the first terminal, and a second end of a Nth first filter sub-circuit is coupled to the second terminal; N is an integer greater than or equal to 1; each of the N first filter sub-circuits is configured to filter out a high frequency signal; and the first tuning sub-circuit is configured to pass a high frequency signal therethrough; the high-pass filter comprises M second filter sub-circuits coupled in series and a second tuning sub-circuit coupled to at least a portion of the M second filter sub-circuits; each of the M second filter sub-circuits comprises a first end and a second end, and the second end of the second filter sub-circuit is coupled to the second tuning sub-circuit; among the M second filter sub-circuits coupled in series, a first end of a 1st second filter sub-circuit is coupled to the first terminal, and a second end of a Mth second filter sub-circuit is coupled to the third terminal; M is an integer greater than or equal to 1; each of the M second filter sub-circuits is configured to filter out a low frequency signal; the second tuning sub-circuit is configured to pass a low frequency signal therethrough.
	Marquardt et al. discloses in Fig. 1 a tunable bandpass filter 100. Matsumura et al. exemplarily discloses that a diplexer and duplexer may be alternatively interchanged (Col. 14 lines 15-17 of Matsumura et el.). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have replaced each of the generic bandpass filters of Liu et al. with the specific bandpass filter of Marquardt et al. as being obvious art substitutions of equivalents. It would have been further obvious to one of ordinary skill in the art to have designed the combination diplexer circuit to alternatively function as a duplexer as exemplarily taught by Matsumura et al. as being an known art recognized alternative circuit of equivalence.
As an obvious consequence of the modifications, the combination would have necessarily included:
as per claims 1 and 17, the radio frequency circuit being a radio frequency duplexer circuit, wherein the low-pass filter comprises N first filter sub-circuits coupled in series and a first tuning sub-circuit coupled to at least a portion of the N first filter sub-circuits (In the resultant circuit, the filter 24 of Liu et al. comprises N=5 resonance “sub-circuits” 120a-120e of Marquardt et al. coupled in series and a bandwidth control circuit 110b coupled to a portion of the sub-circuits 120a-120e.), each of the N first filter sub-circuits comprises a first end and a second end (e.g. left and right end respectively of each of the circuits 120a-120e of Marquardt et al.), and the second end of the first filter sub-circuit is coupled to the first tuning sub-circuit (The right end of circuit 120a of Marquardt et al. is connected to a top end of the circuit 110b of Marquardt et al.); among the N first filter sub-circuits coupled in series, a first end of a 1st first filter sub-circuit is coupled to the first terminal (In the resultant circuit, a left end of a 1st circuit 120a of Marquardt et al. is electrically connected to the terminal 28 of Liu et al.), and a second end of a Nth first filter sub-circuit is coupled to the second terminal (In the resultant circuit, a right end of a 5th circuit 120e of Marquardt et al. is electrically connected to the terminal 30 of Liu et al.); N is an integer greater than or equal to 1 (e.g. N = 5); each of the N first filter sub-circuits is configured to filter out a high frequency signal (In the resultant circuit, the filter 24 of Liu et al. which comprises the filter 100 of Marquardt et al. filters out higher frequency signals than the filter 26 of Liu et al.); and the first tuning sub-circuit is configured to pass a high frequency signal therethrough (In the resultant circuit, the circuit 110b of Marquardt et al. passes a higher frequency signal that is to be filtered out to ground.); the high-pass filter comprises M second filter sub-circuits coupled in series and a second tuning sub-circuit coupled to at least a portion of the M second filter sub-circuits (In the resultant circuit, the filter 26 of Liu et al. comprises N=5 resonance “sub-circuits” 120a-120e of Marquardt et al. coupled in series and a bandwidth control circuit 110b coupled directly to sub-circuits 120a and 120b.); each of the M second filter sub-circuits comprises a first end and a second end (e.g. left and right end respectively of each of the circuits 120a-120e of Marquardt et al.), and the second end of the second filter sub-circuit is coupled to the second tuning sub-circuit (The right end of circuit 120a of Marquardt et al. is connected to the circuit 110b of Marquardt et al.); among the M second filter sub-circuits coupled in series, a first end of a 1st second filter sub-circuit is coupled to the first terminal (In the resultant circuit, a left end of the circuit 120a of Marquardt et al. is electrically connected to the terminal 28 of Liu et al.), and a second end of a Mth second filter sub-circuit is coupled to the third terminal (In the resultant circuit, a right end of the circuit 120e of Marquardt et al. is electrically connected to the terminal 32 of Liu et al.); M is an integer greater than or equal to 1 (e.g. M = 5); each of the M second filter sub-circuits is configured to filter out a low frequency signal (In the resultant circuit, the filter 26 of Liu et al. which comprises the filter 100 of Marquardt et al. filters out lower frequency signals than the filter 24 of Liu et al.); the second tuning sub-circuit is configured to pass a low frequency signal therethrough (In the resultant circuit, within the filter 26 of Liu et al., the circuit 110b of Marquardt et al. passes a lower frequency signal that is to be filtered out to ground.);
as per claims 2 and 17, wherein each of the N first filter sub-circuits coupled in series comprises a first inductor and a first capacitor coupled in series; the first inductors and the first capacitors of the N first filter sub-circuits coupled in series are sequentially coupled in series (Fig. 1 of Marquardt et al.; Each of the circuits 120a-120e includes an inductor and capacitor sequentially connected in series.), a first end of a first inductor of the 1st first filter sub-circuit is coupled to the first terminal (A left end of the inductor in circuit 120a of Marquardt et al. is connected to the terminal 28 of Liu et al.), and a first capacitor of the Nth first filter sub-circuit is coupled to the second terminal (The capacitor in circuit 120e of Marquardt et al. is connected to the terminal 30 of Liu et al.);
as per claim 3, wherein a first end of a first inductor of an ith one of the N first filter sub-circuits coupled in series is coupled to a second end of a first capacitor of an (i-1)th first filter sub-circuit (A left end of the inductor within a “second” circuit 120b of Marquardt et al. is coupled to a right end of the capacitor within a “first” circuit 120a of Marquardt et al.), a second end of a first capacitor of the ith first filter sub-circuit is coupled to a first end of a first inductor of an (i+1)th first filter sub-circuit (A left end of the capacitor within the “second” circuit 120b of Marquardt et al. is coupled to a left end of the inductor within a “third” circuit 120c of Marquardt et al.), i < N (e.g. i = 2 which is less than N = 5);
as per claims 4 and 17, wherein the first tuning sub-circuit comprises a second inductor and a second capacitor coupled in parallel (e.g. inductance element 112 and capacitor 111 in circuit 110b in Marquardt et al.); wherein a first end of the second inductor is coupled to a first end of the second capacitor (Fig. 1 of Marquardt et al.; In circuit 110b, a top end of the inductance element 112 is coupled to a top end of capacitor 111 via an inductor disposed there-between.), and the first end of the second inductor and the first end of the second capacitor are coupled between two directly adjacent first filter sub-circuits (Fig. 1 of Marquardt et al.; Each of the top ends of the elements 112 and 111 are coupled between two directly adjacent elements 120a and 120b.), and a second end of the second inductor is coupled to a second end of the second capacitor, and the second end of the second inductor and the second end of the second capacitor are coupled to a grounding terminal (Fig. 1 of Marquardt et al.; A bottom end of the inductance element 112 and a bottom end of capacitor 111 are coupled to ground.);
as per claims 6 and 17, wherein each of the M first filter sub-circuits coupled in series comprises a third inductor and a third capacitor coupled in series; the third inductors and the third capacitors of the M first filter sub-circuits coupled in series are sequentially coupled in series (Fig. 1 of Marquardt et al.; Each of the circuits 120a-120e includes an inductor and capacitor sequentially connected in series.), a first end of a third inductor of the 1st second filter sub-circuit is coupled to the first terminal (A left end of the inductor in circuit 120a of Marquardt et al. is connected to the terminal 28 of Liu et al.), and a third capacitor of the Mth first filter sub-circuit is coupled to the third terminal (The capacitor in circuit 120e of Marquardt et al. is connected to the terminal 32 of Liu et al.);
as per claim 7, wherein a first end of a third inductor of an ith second filter sub-circuit of the M second filter sub-circuits coupled in series is coupled to a second end of a third capacitor of an (i-1)th second filter sub-circuit (A left end of the inductor within a “second” circuit 120b of Marquardt et al. is coupled to a right end of the capacitor within a “first” circuit 120a of Marquardt et al.), a second end of a third capacitor of the ith second filter sub-circuit is coupled to a first end of a third inductor of an (i+1)th second filter sub-circuit (A left end of the capacitor within the “second” circuit 120b of Marquardt et al. is coupled to a left end of the inductor within a “third” circuit 120c of Marquardt et al.), i < M (e.g. i = 2 which is less than N = 5);
as per claims 8 and 17, wherein the second tuning sub-circuit comprises a fourth inductor and a fourth capacitor coupled in parallel (e.g. inductance element 112 and capacitor 111 in circuit 110b in Marquardt et al.); wherein a first end of the fourth inductor is coupled to a first end of the fourth capacitor (Fig. 1 of Marquardt et al.; In circuit 110b, a top end of the inductance element 112 is coupled to a top end of capacitor 111 via an inductor disposed there-between.), and the first end of the fourth inductor and the first end of the fourth capacitor are coupled between two directly adjacent second filter sub-circuits (Fig. 1 of Marquardt et al.; Each of the top ends of the elements 112 and 111 are coupled between two directly adjacent elements 120a and 120b.), and a second end of the fourth inductor is coupled to a second end of the fourth capacitor, and the second end of the fourth inductor and the second end of the fourth capacitor are coupled to a grounding terminal (Fig. 1 of Marquardt et al.; A bottom end of the inductance element 112 and a bottom end of capacitor 111 are coupled to ground.);
as per claim 10, a plurality of first tuning sub-circuits (e.g. bandwidth control circuits 110a-110e in Fig. 1 of Marquardt et al. disposed in filter 24 of Liu et al.) and a plurality of second tuning sub-circuits (e.g. bandwidth control circuits 110a-110e in Fig. 1 of Marquardt et al. disposed in filter 26 of Liu et al.), wherein one of the first tuning sub-circuits is coupled between every two directly adjacent first filter sub-circuits, and one of the second tuning sub-circuits is coupled between every two directly adjacent filter sub-circuits (As shown in Fig. 1 of Marquardt et al., a respective bandwidth control circuit 110a-110e is disposed between corresponding directly adjacent circuits 120a-120e.); and
as per claim 12, wherein M is equal to N (e.g. M = N = 5).
As per claim 11, the combination circuit discloses the radio frequency duplexer circuit of claim 1, but does not disclose wherein each of the first, second, and third terminal is a 50 ohm matched terminal.
However, Liu et al. exemplarily discloses in another embodiment where input and output terminals are 50 ohm matched terminals (Paragraph 82 of Liu et al.). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have designed each of the terminals of the combination circuit to have been 50 ohm matched terminals as being an obvious design consideration based on the exemplary teachings of Liu et al.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over the above combination, as applied to claim 1, and further in view of Imayoshi US 2020/0275548.
As per claims 15-16, the above combination discloses the radio frequency duplexer circuit of claim 1, but does not disclose a radio frequency substrate comprising a glass base substrate in which the duplexer is disposed on.
However, Imayoshi exemplarily discloses in Paragraphs 3-5 that duplexers are disposed on glass substrates to improve the characteristics thereof. Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have disposed the combination duplexer circuit on a glass substrate as exemplarily taught by Imayoshi with the motivation of providing the benefit of improving the characteristics of the duplexer (Paragraphs 3-5 of Imayoshi).
Allowable Subject Matter
12.	Claims 5, 9, and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843